                                                                                                                Case 2:18-cv-00860-GMN-VCF Document 194 Filed 08/17/21 Page 1 of 3



                                                                                                                LAGOMARSINO LAW
                                                                                                            1   ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                                            2   3005 W. Horizon Ridge Pkwy., Suite 241
                                                                                                                Henderson, Nevada 89052
                                                                                                            3   Telephone: (702) 383-2864
                                                                                                                Facsimile: (702) 383-0065
                                                                                                            4   AML@lagomarsinolaw.com
                                                                                                                Attorney for Plaintiff Trinita Farmer
                                                                                                            5

                                                                                                            6                                    UNITED STATES DISTRICT COURT

                                                                                                            7                                       CLARK COUNTY, NEVADA

                                                                                                            8   TRINITA FARMER, individually,                      CASE NO.:       2:18-cv-00860-GMN-VCF
                                                                                                            9
                                                                                                                                    Plaintiff,
                                                                                                                                                                    STIPULATION AND ORDER TO EXTEND
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                           10
                                                                               Facsimile: (702) 383-0065




                                                                                                                                       v.                            JOINT PRETRIAL ORDER DEADLINE
                                                                                                           11
                                                                                                                LAS VEGAS METROPOLITAN POLICE                                       (First Request)
                                                                                                           12   DEPARTMENT, a political subdivision of the
LAGOMARSINO LAW




                                                                                                                State of Nevada; KENNETH LOPERA,
                                                                                                           13
                                                                                                                individually;    TRAVIS     CRUMRINE,
                                                                                                           14   individually; MICHAEL TRAN, individually;
                                                                                                                MICHAEL FLORES, individually,
                                                                               Telephone: (702) 383-2864




                                                                                                           15
                                                                                                                                  Defendants.
                                                                                                           16

                                                                                                           17
                                                                                                                        Pursuant to LR IA 6-1, Plaintiff TRINITA FARMER and Defendants LAS VEGAS
                                                                                                           18
                                                                                                                METROPOLITAN POLICE DEPARTMENT, KENNETH LOPERA, TRAVIS CRUMRINE,
                                                                                                           19
                                                                                                                MICHAEL TRAN, and MICHAEL FLORES (“Parties”), by and through their respective counsel of
                                                                                                           20

                                                                                                           21   record, hereby stipulate and request that this Court extend the current deadline to file the Joint
                                                                                                                                                                             28




                                                                                                           22   Pretrial Order (“JPTO”) in the above-captioned case by fifty-six (56) calendar days, up to and

                                                                                                           23   including November 8, 2021. This Stipulation is the first request to extend the pretrial order deadline
                                                                                                           24
                                                                                                            1
                                                                                                            2
                                                                                                            3
                                                                                                            4
                                                                                                            5
                                                                                                            6
                                                                                                            7
                                                                                                            8
                                                                                                            9
                                                                                                           10
                                                                                                           11
                                                                                                           12
                                                                                                           13
                                                                                                           14
                                                                                                           15
                                                                                                           16
                                                                                                           17
                                                                                                           18
                                                                                                           19
                                                                                                           20
                                                                                                           21
                                                                                                           22
                                                                                                           23
                                                                                                           24
                                                                                                           25
                                                                                                           26
                                                                                                           27




                                                                                                                in this case.
                                                                                                           25
                                                                                                                        WHEREAS, pursuant to the Court’s order dated September 28, 2020 (ECF No. 173), the
                                                                                                           26
                                                                                                                Parties’ deadline to file the JPTO was set for October 28, 2020.
                                                                                                           27
                                                                                                                ...
                                                                                                           28


                                                                                                                                                           Page 1 of 3
                                                                                                                Case 2:18-cv-00860-GMN-VCF Document 194 Filed 08/17/21 Page 2 of 3



                                                                                                                       WHEREAS Defendant LOPERA filed his Notice of Appeal on October 12, 2020 (ECF No.
                                                                                                            1

                                                                                                            2   174), placing the Parties’ JPTO deadline on hold.

                                                                                                            3          WHEREAS the United States Court of Appeals for the Ninth Circuit issued its Mandate

                                                                                                            4   regarding LOPERA’s appeal on August 13, 2021, re-setting the Parties’ JPTO deadline to
                                                                                                            5
                                                                                                                September 13, 2021.
                                                                                                            6
                                                                                                                       WHEREAS the Parties have agreed to a mediate this matter on October 7, 2021.
                                                                                                            7
                                                                                                                       WHEREAS Plaintiff’s counsel has a two to three (2-3) week trial beginning on August 26,
                                                                                                            8
                                                                                                                2021 in the Eighth Judicial District Court.
                                                                                                            9
                                                                                                                       WHEREAS the good cause reasons for the requested extension are as follows:
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                           10
                                                                               Facsimile: (702) 383-0065




                                                                                                           11          (1)      The Parties want to limit fees and costs prior to the mediation set for October 7, 2021
                                                                                                           12   and therefore, request this extension to move the JPTO to thirty (30) days after the mediation; and
LAGOMARSINO LAW




                                                                                                           13
                                                                                                                       (2)      Plaintiff’s counsel will need to devote the appropriate amount time to the analysis of
                                                                                                           14
                                                                                                                the matters within, and drafting of, the JPTO. Counsel will be unable to do so before the current
                                                                               Telephone: (702) 383-2864




                                                                                                           15
                                                                                                                deadline due to his trial beginning on August 26, 2021.
                                                                                                           16

                                                                                                           17          FURTHERMORE, the parties agree to the following deadlines:

                                                                                                           18          •     The Parties will disclose proposed exhibits on October 14, 2021;

                                                                                                           19          •     The Parties will serve objections to the proposed exhibits on October 21, 2021;
                                                                                                           20
                                                                                                                       •     The Parties will exchange language to be incorporated in the JPTO on October 28, 2021;
                                                                                                           21
                                                                                                                       •     The Parties will conduct a telephone conference on November 4, 2021 to discuss final
                                                                                                                                                                                28




                                                                                                           22
                                                                                                                             language to be incorporated into the JPTO and any remaining issues. Should the parties
                                                                                                           23

                                                                                                           24                not agree on the final language in the Pretrial Order, the parties have agreed to file
                                                                                                            1
                                                                                                            2
                                                                                                            3
                                                                                                            4
                                                                                                            5
                                                                                                            6
                                                                                                            7
                                                                                                            8
                                                                                                            9
                                                                                                           10
                                                                                                           11
                                                                                                           12
                                                                                                           13
                                                                                                           14
                                                                                                           15
                                                                                                           16
                                                                                                           17
                                                                                                           18
                                                                                                           19
                                                                                                           20
                                                                                                           21
                                                                                                           22
                                                                                                           23
                                                                                                           24
                                                                                                           25
                                                                                                           26
                                                                                                           27




                                                                                                           25                individual Pretrial Orders;

                                                                                                           26          •     The parties agree to identify potential deposition transcript designations of unavailable
                                                                                                           27
                                                                                                                             witnesses forty-five (45) days before trial. Objections to a party’s designations and any
                                                                                                           28
                                                                                                                             counter-designations will be served thirty (30) days before trial.

                                                                                                                                                              Page 2 of 3
                                                                                                                Case 2:18-cv-00860-GMN-VCF Document 194 Filed 08/17/21 Page 3 of 3



                                                                                                                      •   The parties will file the JPTO by November 8, 2021.
                                                                                                            1

                                                                                                            2         This extension is made in good faith and is not intended for purposes of delay.

                                                                                                            3         IT IS SO STIPULATED AND AGREED.

                                                                                                            4   DATED this 16th day of August, 2021.              DATED this 16th day of August, 2021.
                                                                                                            5
                                                                                                                LAGOMARSINO LAW                                   MARQUIS AURBACH COFFING
                                                                                                            6
                                                                                                                 /s/ Andre M. Lagomarsino              .            /s/ Craig R. Anderson                    .
                                                                                                            7   ANDRE M. LAGOMARSINO, ESQ. (#6711)                CRAIG R. ANDERSON, ESQ. (#6882)
                                                                                                                3005 W. Horizon Ridge Pkwy., Suite 241            10001 Park Run Drive
                                                                                                            8   Henderson, Nevada 89052                           Las Vegas, Nevada 89145
                                                                                                                Telephone: (702) 383-2864                         Telephone: (702) 382-0711
                                                                                                            9
                                                                                                                Facsimile: (702) 383-0065                         Facsimile: (702) 382-5816
                                                                                                                Attorney for Plaintiff Trinita Farmer             Attorney for Defendants LVMPD,
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                           10
                                                                               Facsimile: (702) 383-0065




                                                                                                                                                                  Crumrine, Tran, and Flores
                                                                                                           11
                                                                                                                                                                  DATED this 16th day of August, 2021.
                                                                                                           12
LAGOMARSINO LAW




                                                                                                           13                                                     MCNUTT LAW FIRM, P.C.

                                                                                                           14                                                       /s/ Matthew C. Wolf                  .
                                                                               Telephone: (702) 383-2864




                                                                                                                                                                  DANIEL R. MCNUTT, ESQ. (#7815)
                                                                                                           15                                                     MATTHEW C. WOLF, ESQ. (#10801)
                                                                                                                                                                  625 South Eighth Street
                                                                                                           16                                                     Las Vegas, Nevada 89101
                                                                                                           17                                                     Telephone: (702) 384-1170
                                                                                                                                                                  Facsimile: (702) 384-5529
                                                                                                           18                                                     Attorneys for Defendant Lopera

                                                                                                           19                                               ORDER
                                                                                                           20         IT IS SO ORDERED.
                                                                                                           21
                                                                                                                                                           ________________________________________
                                                                                                                                                                           28




                                                                                                           22                                              UNITED STATES MAGISTRATE JUDGE

                                                                                                           23                                                         8-17-2021
                                                                                                                                                           Dated: ____________________________________
                                                                                                           24
                                                                                                            1
                                                                                                            2
                                                                                                            3
                                                                                                            4
                                                                                                            5
                                                                                                            6
                                                                                                            7
                                                                                                            8
                                                                                                            9
                                                                                                           10
                                                                                                           11
                                                                                                           12
                                                                                                           13
                                                                                                           14
                                                                                                           15
                                                                                                           16
                                                                                                           17
                                                                                                           18
                                                                                                           19
                                                                                                           20
                                                                                                           21
                                                                                                           22
                                                                                                           23
                                                                                                           24
                                                                                                           25
                                                                                                           26
                                                                                                           27




                                                                                                           25

                                                                                                           26
                                                                                                           27

                                                                                                           28


                                                                                                                                                         Page 3 of 3
